Citation Nr: 0207536	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  97-28 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected post-concussion syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to October 
1968, with seven months, fourteen days of prior active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied an evaluation in excess of 10 
percent for the service-connected post concussion syndrome.

This case was before the Board in January 1999 when it was 
remanded for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal have been obtained.

2.  The veteran's service-connected post-concussion syndrome 
is manifested by subjective complaints of frontal headaches 
that are dull or occasionally throbbing and last one to two 
hours and occur three times a week.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
post concussion syndrome have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.130, Diagnostic 
Code 9310 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist.  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 - 45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the VCAA, a 
remand of the issue on appeal is not required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  The veteran has received notice of the evidence 
and information needed to substantiate his claim.  A copy of 
the rating decision provided in August 1997, and a statement 
of the case and supplemental statements of the case, informed 
him of applicable law, regulations, and reasons and bases 
associated with his claim, as well as the type of evidence 
needed to substantiate the claim.  In addition, the veteran's 
service medical records have been associated with the claims 
folder, and private and VA post service medical reports have 
been obtained.  The veteran has been afforded examinations 
relative to the nature and severity of the disability at 
issue.

In light of the above, the Board finds that no additional 
notification or development action is required under the 
VCAA.  In general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  It would not be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).

The veteran contends he is entitled to a higher evaluation 
for his service-connected post-concussion syndrome.  A 
September 1978 rating decision granted service connection for 
residuals of a concussion and assigned a rating of 10 percent 
disabling.  The 10 percent evaluation has been continued to 
date.  In July 1997, the veteran requested a reevaluation of 
his disability.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.

The veteran underwent a VA examination in August 1997.  The 
veteran related that he had sustained a head injury in 1968 
while in service during a grenade explosion.  The veteran 
apparently was treated and sustained no skull fracture or 
apparent other injury to the head.  Since the head injury he 
complains of recurrent headache.  The headaches are described 
as sharp in nature, lasting up to four hours and occurring 
four times a week.  They are reportedly associated with 
slight nausea, but no vomiting.  The veteran reported there 
was some tearing of the eyes, but no dizziness and no loss of 
consciousness.  Aspirin reportedly relieves the headaches.  
The veteran states he is unable to work with these headaches.  
The veteran had last worked as a cement mason some 18 months 
prior to the date of this examination.  A physical 
examination revealed the veteran to be alert, cooperative and 
oriented to time, place and person.  His recall was intact 
and showed no impairment of speech.  He was able to do serial 
7's.  His judgment and thinking were intact.  All cranial 
nerve function was normal, and the gait and station were 
fully intact.  A motor system examination showed all muscle 
groups to exhibit normal strength.  Tone and coordination 
were intact, reflexes were symmetric, plantars were flexor, 
and sensory examination was intact.  The diagnosis was 
cerebral concussion with post concussion headache.  There was 
no neurological disability.

A Travel Board hearing was held before the undersigned Member 
of the Board in July 1998.  The veteran testified that his 
headaches were more frequent and more severe than before, and 
that he had vision problems due to his service-connected 
disability.  He also testified that it was difficult for him 
to hold down a job due to his constant headaches.  The 
veteran stated that he had been receiving treatment at the VA 
Medical Center in Detroit.  

Treatment reports from the VA Medical Center in Detroit dated 
July 1997 to November 1998 show the veteran having received 
treatment for various health problems, but do not mention the 
veteran having sought treatment for headaches or any 
neurological problems.

The veteran underwent another VA examination in July 1999.  
The veteran stated that he had been injured in an explosion 
while serving in Vietnam.  Since the injury he had been 
suffering from recurrent headaches which have been one-sided 
or generalized.  They were described as dull in nature, 
lasting 1 to 6 hours and occurring as frequently as six times 
a week.  They were not associated with nausea, vomiting or 
visual loss, dizziness or loss of consciousness.  Aspirin 
provided some relief.  The veteran stated that he is able to 
work with the headaches, but does miss one day of work per 
week due to them.  A neurologic examination showed the 
veteran's mental status to be alert, cooperative and oriented 
to time, place and person, and shows no impairment of speech, 
memory, recall, judgment or thinking.  All cranial nerve 
functioning was intact.  The gait and station were normal.  A 
motor system examination showed normal results as well.  The 
diagnosis was history of concussion and history of myofascial 
headache.  There was no evidence that the veteran's headaches 
were of a migrainous nature.  An EEG was requested and in 
December 1999, the EEG results were reported as being normal.

A neuropsychological examination was conducted at the VA 
Medical Center in Detroit in July 1999.  Following the 
testing, the examiner concluded that the veteran was 
currently functioning in the average range of intellectual 
abilities, with weakness on some tasks of memory.  His 
presentation was not consistent with the findings of someone 
who sustained a traumatic injury to the brain.

Pharmacy records from VA Medical Center in Detroit dated 
November 1999 show the veteran having received various 
medications for problems including headaches.

A VA psychiatric examination was conducted in August 2001.  
The diagnosis was Axis I, mild PTSD, history of alcohol and 
marijuana abuse in partial remission; Axis II, personality 
disorder; Axis III, hypertension and history of head injury; 
Axis IV, mild (unemployed and no support); and Axis V, GAF 
70.

Another VA examination was conducted in January 2002.  The 
examiner noted that all medical records were reviewed.  
History indicated that the veteran was injured in an 
explosion and lost consciousness while in service.  The 
veteran stated he developed headaches thereafter and they had 
continued.  He described these headaches as frontal or 
generalized, and dull and occasionally throbbing.  They last 
one to two hours and are not associated with nausea or 
vomiting or visual disturbance or dizziness or loss of 
consciousness.  Aspirin provided partial relief only.  The 
veteran also stated that he was unable to work with a 
headache.  He denied other neurologic symptomatology.  He was 
at that time unemployed.  A neurologic examination showed 
mental status to be alert, cooperative, and oriented to time, 
place and person, and shows no impairment of speech, memory 
or thinking.  His recall was intact.  His thinking and 
judgment was stated as normal.  All cranial nerve functioning 
was fully intact and the gait and station were normal.  Motor 
system examination showed normal results as well.  The 
diagnosis was history of concussion, no neurologic 
disability, and myofascial headache by history, no neurologic 
disability.  The examiner also noted that the veteran has had 
a normal EEG in the past, and that his headache was related 
to the concussion but was not a migraine and was myofascial.

The veteran's service-connected post concussion syndrome is 
rated as 10 percent disabling under the provisions of 38 
C.F.R. Part 4, § 4.124a, Diagnostic Code 8045 (2001) [Brain 
disease due to trauma].  In evaluating brain disease due to 
trauma under Diagnostic Code 8045, purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207).  Purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under 38 C.F.R. § 4.130, Diagnostic Code 
9304 [dementia due to head trauma].  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 [dementia due to head trauma] are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  In this case, the veteran's disability 
was rated under 38 C.F.R. § 4.130, Diagnostic Code 9310 
[dementia due to an unknown cause], due to the fact that no 
intercurrent cause of the veteran's post concussion syndrome 
had been provided.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9310, a 10 percent 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Higher 
evaluations are warranted for greater disability.

The current record includes no clinical findings or diagnoses 
of purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., as 
contemplated under Diagnostic Code 8045, and no diagnosis of 
multi-infarct dementia, as contemplated for ratings in excess 
of 10 percent for brain disease due to trauma under the 
provisions of 38 C.F.R. Part 4, § 4.130, Diagnostic Code 9304 
(2001).  While there was subjective evidence of headaches, 
the most recent review of the record and VA examination in 
January 2002 indicate that the veteran's headaches were 
related to his concussion but were not migraines and were 
noted as myofascial.  In addition, the various VA 
examinations and other medical evidence indicated that there 
was no evidence of a neurological disorder; no memory loss or 
confusion resulting from the veteran's concussion sustained 
in service; that neurological examination disclosed no motor, 
sensory or reflex deficits or functional impairment; and that 
findings on EEG's were normal. 

After a careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds that other 
diagnostic codes do not provide a basis to assign an 
evaluation higher than the 10 percent evaluation currently in 
effect.  It is noted that Diagnostic Code 8100 contemplates 
migraines, and a 30 percent rating is assigned for migraines 
with characteristic prostrating attacks occurring on an 
average once a month over the last several months.  The Board 
finds, however, that an evaluation under Diagnostic Code 8100 
would not be appropriate, as no medical professional has 
diagnosed the veteran's headaches as migraine headaches.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2001).

The Board acknowledges the veteran's contentions and his 
testimony from the July 1998 Travel Board hearing. Despite 
the veteran's contention that his symptoms have increased, 
there is no medical evidence to support his claim.  A 
layperson, such as the veteran, can provide accounts of 
visible symptoms, but such evidence is different from the 
capability of a layperson to offer evidence that requires 
medical knowledge, such establishing a medical diagnosis or 
drawing medical conclusions.  See Espiritu v. Derwinski, 2 
Vet.App. 494 (1992).  

Additionally, the Board has also considered whether this case 
should be referred for consideration of the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2001).  This regulation is for application in exceptional 
cases where the schedular evaluations are found to be 
adequate.  The governing norm is a "finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards".  In the present case, the RO found that the 
veteran's disability did not present such an exceptional or 
unusual disability picture.  There is no indication in the 
record that the veteran's disability has resulted in frequent 
hospitalization. Additionally, marked interference with 
employment, i.e., that which is beyond what is contemplated 
in the assignment of a 10 percent evaluation, is also not 
shown.  Under these circumstances, the Board concludes that 
neither the lay or clinical evidence indicates that the 
veteran's disability warrants referral for consideration of 
an extraschedular evaluation.

Finally, the Board has also considered the doctrine of 
reasonable doubt with respect to whether a rating in excess 
of 10 percent is warranted.  In the regard, the Board has 
found that, as the preponderance of the evidence is against a 
rating in excess of 10 percent, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for post 
concussion syndrome is denied.  




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

